DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
2.	In respond to Applicant’s amendment filed 02/18/2021, claims 29, 36, 43 have been amended.  
Terminal Disclaimer
3.	The terminal disclaimer filed on 04/09/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of (US 9,800,017), (US 10,084,281), and (US 10,297,977) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance 
4.	The Examiner's basis for allowability of independent claims 29, 36, and 43 are the same as those set-forth within the Remarks filed 02/18/2021 (specifically pages 6-7), with respect to the TD filed 04/09/2020 which overcome the Non-Final rejection.
Claims 30-35, 37-42, 44-48 are also allowable as they directly depend on claims 29, 36, 43.
				COMMUNICATION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
					COMMUNICATION

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on (571) 272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN N NGUYEN/Primary Examiner, Art Unit 2828